FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJanuary 2014 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- BLOCK LISTING APPLICATION A block listing application has been made for 10,000,000 Ordinary Shares of $0.25 each in AstraZeneca PLC (the "Company") to be admitted to the Official List of the UK Listing Authority and admitted to trading on the London Stock Exchange. Admission is expected to become effective on 20 January 2014. The shares will be issued fully paid and will rank pari passu in all respects with the existing ordinary shares of the Company and will be issued pursuant to the following employee share plans: AstraZeneca Share Option Plan AstraZeneca Savings-Related Share Option Plan AstraZeneca All-Employee Share Plan AstraZeneca PLC 2012 Savings-Related Share Option Scheme A C N Kemp Company Secretary 17 January 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:17 January 2014 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
